 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    OLATUNJI RAHEEM,                                     No. 2:18-cv-02761 JAM CKD
12                        Plaintiff,
13            v.                                           ORDER
14    TOP GRADE CONSTRUCTION,
15                        Defendant.
16

17           Plaintiff is proceeding in this action pro se. The federal venue statute provides that a civil

18   action may be brought only in “(1) a judicial district where any defendant resides, if all

19   defendants are residents of the State in which the district is located; (2) a judicial district in which

20   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

21   of property that is the subject of the action is situated; or (3) if there is no district in which an

22   action may otherwise be brought as provided in this section, any judicial district in which any

23   defendant is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C.

24   § 1391(b).

25           In this action, defendant is located in Livermore, California and plaintiff resides in San

26   Francisco, California. The complaint has no apparent connection to the Eastern District of

27   California. Therefore, plaintiff’s claim should have been filed in the United States District Court,

28   Northern District of California. In the interest of justice, a federal court may transfer a complaint
                                                          1
 1   filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire,

 2   512 F.2d 918, 932 (D.C. Cir. 1974).

 3            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 4   States District Court, Northern District of California.

 5   Dated: October 18, 2018
                                                       _____________________________________
 6
                                                       CAROLYN K. DELANEY
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10   2/raheem2761.transfer

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
